Citation Nr: 0206423	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  99-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post right femoral popliteal bypass graft as a result 
of treatment at a Department of Veterans Affairs facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from March 1959 until November 
1959.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Houston, Texas, which denied the benefit sought on 
appeal.

This matter was previously before the Board in December 2000.  
At that time, a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The evidence of record does not show that the veteran 
sustained an additional right leg disability as a result of 
negligence or fault on the part of VA treatment providers.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
leg disability, claimed as a result of treatment at a VA 
Medical Center in October 1996, January 1997, or June 1997 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in February 1998, 
the veteran raised a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right leg disorder resulting 
from multiple surgeries performed by VA in October 1996, 
January 1997 and June 1997.  The RO considered and denied the 
claim in September 1998.  The veteran disagreed with that 
decision and initiated this appeal.  In December 2000, the 
matter came before the Board.  At that time a remand was 
ordered to further develop the claim.  Specifically, the RO 
was instructed contact the veteran to ascertain whether 
additional treatment records exist which were not yet of 
record, and if so, to gain the necessary authorization to 
obtain such documents and associate them with the claims 
file.  The RO was further instructed to schedule the veteran 
for a VA examination to determine the etiology of the claimed 
right leg disorder.  The examiner was requested, following 
examination and review of the claims file, to offer an 
opinion as to whether any diagnosed right leg disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
in furnishing the hospital care or surgical treatment, or 
whether such right leg disability was due to an event not 
reasonably forseeable. This development has been completed 
and the claims file is again before the Board.  

Duty to notify and assist

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence includes the 
records of VA treatment following service, reports of VA 
rating examinations, and personal statements made by the 
veteran in support of his claim.  The Board acknowledges the 
statements, made by the veteran in his October 1998 notice of 
disagreement and in his September 1999 substantive appeal, to 
the effect that an attending physican had told him that one 
or more of his surgical procedures were poorly performed and 
caused additional disability.  The Board notes that as a lay 
party, the veteran is not competent to relay the opinions of 
medical providers.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Instead, such opinions must be directly obtained 
from the medical professionals themselves.  In a September 
1999 letter, the RO expressly advised by the RO to submit 
evidence supporting his contention as to what the VA 
physicians had stated, and the veteran failed to provide such 
evidence.  The RO has also obtained relevant VA records.  
These records do not support the veteran's statements.

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  A VA medical 
examination and opinion have been obtained.  Because the 
record ahs been fully devleoped, the requirement that the RO 
advise the claimant of the division of responsiblities 
between he and the VA in obtaining evidence is moot.  The 
Board also notes that by virtue of the statement of the case 
issued in November 1998 and the supplemental statements of 
the case issued in December 1999 and February 2002, the 
veteran was given notice of the information or other evidence 
necessary to substantiate his claim.  Therefore, based on all 
of the above, no further assistance to the veteran regarding 
notice and development is required.  

Moreover, the Board finds that while the VCAA was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).



Relevant law and regulations

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by VA, benefits are payable in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  With claims filed on or 
after October 1, 1997, as here, a showing of negligence or 
fault is required for compensation under 38 U.S.C.A. § 1151.  
But see Brown v. Gardner, 115 S. Ct. 552 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1) (2001).  The mere fact of aggravation alone will 
not suffice to make the disability compensable in the absence 
of proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2001).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2001).

Factual background

In October 1996, the veteran underwent a right femoral to 
popliteal artery bypass, above the knee.  This procedure, 
undertaken to correct atherosclerotic occlusive disease, was 
performed at VA Medical Center in Houston, Texas.  Following 
that surgery, the medical records do not reflect further 
right leg difficulty until January 1997, when the veteran 
experienced an acute onset of claudication in his right leg.  
Later that month the veteran underwent a thrombectomy.  The 
operation report noted that the veteran's symptoms were 
similar to those experienced prior to his femoral-popliteal 
bypass graft in October 1996.  The report noted that the 
surgery was performed with ease, and that a large amount of 
the veteran's clot was removed.  A post-procedure arteriogram 
revealed that graft, as well as the distal anastomosis to be 
patent.  

Following the thrombectomy, a one-week post-operation check-
up in February 1997 revealed that the veteran had no 
complaints of leg pain, and that the wound was clean and dry.  
Another follow-up report dated May 1997 showed the wound to 
be healing well.  No complaints were noted.  In late May 
1997, the medical evidence reflects complaints of a cool 
right foot and intermittent claudication.  In June 1997 the 
veteran was diagnosed with atherosclerosis.  That same month, 
the veteran underwent a second right femoral popliteal 
bypass.  The operation report noted that his earlier graft 
had rethrombosed due to some failure with regard to the first 
graft placement.  

Following his last surgery in June 1997, the veteran has had 
numerous complaints regarding his right leg.  A July 1997 
report noted complaints of edema since the redoing of the 
femoral popliteal bypass.  The edema was reported to ease at 
night.  That July 1997 report also noted claudication and 
right leg discoloration.  A September 1997 treatment report 
indicated complaints of swelling and claudication.  A March 
1998 report noted complaints of soreness in the cold ever 
since surgery.  The report indicated that the veteran's right 
leg was sore to the touch.             

In March 2001, the veteran was examined by VA.  The veteran 
presented for examination with the assistance of a cane.  He 
noted that he had been walking without difficulty prior to 
his operation in October 1996.  The veteran complained of 
numbness and paresthesias over the incision site of his right 
lower extremity, as well as in the lower part of that leg.  
The veteran also complained of bilateral claudication, worse 
in the right leg.  

Upon physical examination in March 2001, the veteran had no 
palpable pulses in the right popliteal, right posterior 
tibial, and right dorsalis pedis, Doppler signals were noted 
as to those veins.  Examination revealed a sensory deficit 
overlying the incision in the veteran's right lower extremity 
and into the distribution of the sensory nerves secondary to 
the incision.  Sensation to pain and vibratory touch were 
intact.  The remainder of the neurologic examination was 
intact.  There was no evidence of paralysis or neuritis, 
though possible neuralgia was noted.  There was also some 
pitting edema of the right lower extremity.  The veteran was 
assessed with severe peripheral vascular disease with 
claudications necessitating stoppage at approximately 100 
feet.  The veteran was also noted to have edema, no pulses, 
cool feet and right femoral bruits.  

Following the physical examination of the veteran, and after 
reviewing the claims file, the VA examiner stated that, in 
his medical opinion, the veteran did have a right leg 
disability, and that at least part of the etiology of that 
disability were the two clots that the veteran had in his 
graft.  The VA examiner stated that he could not offer an 
opinion as to whether the veteran's right leg disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
whether the disability arose from an event not reasonably 
forseeable.  The examiner noted that any opinion as to such 
matters would be speculation on his part.        



Analysis

As stated previously, in order to prevail in his claim of 
entitlement to compensation under 38 U.S.C.A. 1151, the 
veteran must demonstrate that he has suffered additional 
disability as a result of hospital care, medical or surgical 
treatment furnished by VA, where such care or treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault.  For the 
reasons discussed below, the Board finds that the evidence of 
record fails to establish all necessary criteria for a 
successful claim under 38 U.S.C.A. § 1151.  

The medical evidence of record reflects that prior to October 
1996, the veteran had atherosclerotic occlusive disease 
manifested by pain and claudication.  Following the right 
femoral to popliteal artery bypass performed in October 1996, 
the veteran's symptomatology resolved until January 1997.  At 
that time his right leg symptomatology returned.  A 
thrombectomy was performed in January 1997, and again the 
veteran's symptoms were temporarily resolved.  By May 1997, 
however, he again raised complaints regarding his right leg.  
Specifically, he complained of a cool right foot, as well as 
claudication.  In June 1997 the veteran was again diagnosed 
with atherosclerosis, and he underwent a second right femoral 
popliteal bypass.  Since that time the veteran has 
consistently complained of right leg symptomatology, 
confirmed by the diagnosis of severe peripheral vascular 
disease with claudications necessitating stoppage at 
approximately 100 feet, rendered by the VA examiner in March 
2001.

Based on the medical evidence as described above, it is clear 
that the veteran has a current right leg disorder.  It is 
further established that at least part of the disability due 
to this disorder is an additional disability stemming from VA 
surgical treatment.  Such was the opinion of the VA examiner 
following his physical evaluation of the veteran in March 
2001.  Specifically, the examiner stated that two clots which 
the veteran had in his graft were at least partially 
responsible for his present right leg condition.   

While competent medical evidence does show that the veteran's 
current right leg disorder was an additional disability 
stemming from a VA surgical procedure, it does not follow 
that the veteran is entitled to compensation under 
38 U.S.C.A. § 1151.  The reason for this is that, for claims 
filed on or after October 1, 1997, the evidence must also 
establish negligence or fault on the part of VA.  Here, the 
treatment and operation reports do not indicate any such 
deficiencies in care furnished by VA.  Moreover, when asked 
whether the veteran's right leg disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
whether the disability arose from an event not reasonably 
forseeable, the examiner noted that any opinion as to such 
matters would be speculation on his part.  Under the 
governing regulation, pure speculation can not rise to the 
level of reasonable doubt.  38 C.F.R. § 3.102 (2001).  Thus, 
no competent medical evidence exists to demonstrate that it 
is at least as likely as not that any additional disability 
is causally related to any negligence or fault by VA.  As 
such, the requirements of 38 U.S.C.A. § 1151 have not been 
satisfied and the veteran's claim must fail.

In concluding that the evidence of record fails to show 
negligence or fault on the part of VA, the Board acknowledges 
the June 1997 operation report, which noted that the 
veteran's earlier graft had rethrombosed due to some failure 
with regard to the first graft placement.  The Board notes 
that the mere fact that the first graft placement had failed 
does not aid the veteran in prevailing in his 38 U.S.C.A. 
§ 1151 claim.  Instead, the evidence would have to show that 
the graft placement failed as a result of negligence or 
fault.  Such evidence can not be found in the record.  
Moreover, the consent form for the October 1996 surgery shows 
the veteran was advised that one of the recognized risks of 
the surgery was the need for additional surgery.

In conclusion, while the evidence associated with the claims 
file reveals an additional disability resulting from surgical 
procedures undertaken by VA, there is no evidence to show 
that such additional disability was due to negligence or 
fault on the part of VA.  In reaching this conclusion, the 
Board acknowledges that under 38 U.S.C.A. § 5107(b), as 
amended by the Veterans Claims Assistance Act of 2000, all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
veteran's claim is therefore denied.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for status post right 
femoral popliteal bypass graft is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

